                                         Case 19-15141-JKO               Doc 13           Filed 04/30/19    Page 1 of 3
                                  UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                                www.flsb.uscourts.gov
                                                    CHAPTER 13 PLAN (Individual Adjustment of Debts)
                            ■                                    Original Plan
                                                                        Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                        Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Teresa Lorenzo                                      JOINT DEBTOR:                                        CASE NO.: 19-15141-JKO
SS#: xxx-xx- 4611                                              SS#: xxx-xx-
I.          NOTICES
            To Debtors:              Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                     and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                     Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                     filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:            Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                     be reduced, modified or eliminated.
            To All Parties:          The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                     box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                      Included            ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                      Included            ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                     Included            ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

             +
             -     1.      $632.50               for months 1 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                   NONE      PRO BONO
     +    Total Fees:                $3500.00            Total Paid:               $0.00            Balance Due:           $3500.00
                                                                                      +
      -   Payable               $575.00         /month (Months 1 to 6 )               -
                                                                                      +
          Payable               $50.00          /month (Months 7 to 7 )               -
          Allowed fees under LR 2016-l(B)(2) are itemized below:
          $3,500 for Attorney Fees

          Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS: ■ NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL:                         ■   NONE
            C. LIEN AVOIDANCE                   ■   NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■   NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                           NONE

LF-31 (rev. 10/3/17)                                                          Page 1 of 3
                                        Case 19-15141-JKO                Doc 13 Filed 04/30/19
                                                                          Debtor(s): Teresa Lorenzo
                                                                                                            Page 2 of 3       Case number: 19-15141-JKO
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
         +                Home Point Financial C           8784                          Homestead: 5955 SW 99 Terrace Cooper City, FL 33328
         -             1. 4849 Greenville Ave
                          Dallas, TX 75206-4130

         +                Crossroads at Sterling HOA, N/A                                   Homestead: 5955 SW 99 Terrace Cooper City, FL 33328
         -             2. Inc.
                          5965 SW 99th Ter
                          Cooper City, FL 33328-5743

IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: ■ NONE
             B. INTERNAL REVENUE SERVICE:                        ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S): ■ NONE
             D. OTHER: ■ NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
           +
           -    A. Pay             $0.00       /month (Months        1   to 6     )
           +
           -           Pay        $525.00      /month (Months        7   to 7     )
           +
           -
                       Pay $575.00 /month (Months 8 to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
                B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
                C. SEPARATELY CLASSIFIED:                    ■   NONE
                *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
                creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                       ■   Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                   Name of Creditor                        Collateral                           Acct. No. (Last 4 Digits) Assume/Reject
 +                 American Honda Finance                  2017 Honda Accord                    N/A
 -             1. PO Box 1027                                                                                              ■ Assume           Reject
                   Alpharetta, GA 30009-1027

VII.         INCOME TAX RETURNS AND REFUNDS: ■ NONE
VIII.        NON-STANDARD PLAN PROVISIONS ■ NONE




LF-31 (rev. 10/3/17)                                                          Page 2 of 3
                                Case 19-15141-JKO                Doc 13 Filed 04/30/19
                                                                  Debtor(s): Teresa Lorenzo
                                                                                                Page 3 of 3   Case number: 19-15141-JKO


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor     4/30/2019                                          Joint Debtor
  Teresa Lorenzo                                          Date                                                              Date



  /s/ Chad T. Van Horn, Esq.                 4/30/2019
    Attorney with permission to sign on                  Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
